In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Kings County (Hall, J.), dated May 26, 2000, which denied their motion to change the venue of the action from Kings County to Richmond County.
Ordered that the order is affirmed, with costs.
The plaintiffs’ choice of venue, based on the residence of one of the defendants, was not improper (see, CPLR 503 [a]). Therefore, the defendants had no ground upon which to base a demand for a change of venue (see, CPLR 511 [a]). In addition, the defendants failed to make the requisite showing for a discretionary change of venue based on the inconvenience of the witnesses (see, O’Brien v Vassar Bros. Hosp., 207 AD2d 169). Accordingly, the defendants’ motion for a change of venue was properly denied. Ritter, J. P., Friedmann, H. Miller and Feuerstein, JJ., concur.